Exhibit 10.1

INFINERA CORPORATION

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into this 10th day of
April, 2013, by and between Infinera Corporation, a Delaware corporation with an
office located at 140 Caspian Court, Sunnyvale, CA 94089 (the “Company”) and
Michael O. McCarthy III (“Consultant” and together with the Company, the
“Parties”).

RECITALS

Whereas, Consultant currently is the Company’s Chief Legal & Administrative
Officer; and

Whereas, the Company and Consultant wish to engage in this Agreement to provide
for continued services by the Consultant after Consultant departs as the Chief
Legal & Administrative Officer on April 12, 2013 (the “Transition Date”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as follows:

1. Term and Termination. This Agreement shall commence, and the Consultant shall
serve as a consultant to the Company for a period commencing on April 15, 2013
and terminating on September 15, 2013 (the “Term”). The Term may be extended on
a monthly basis upon the mutual written consent of the Parties. Notwithstanding
the foregoing, the Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to or is unable to perform the Services (as
defined below) or is in breach of any material provision of this Agreement.

2. Consulting Relationship. During the Term, Consultant will provide consulting
services (the “Services”) to the Company as described on Exhibit A attached to
this Agreement. Consultant represents that Consultant has the qualifications,
the experience and the ability to properly perform the Services. Consultant
shall use Consultant’s reasonable best efforts to perform the Services such that
the results are satisfactory to the Company.

3. Consideration; Waiver of Option Vesting. As consideration for the Services to
be provided by Consultant and other obligations, the Company shall provide to
Consultant the payments and benefits specified in Exhibit A attached to this
Agreement at the times specified therein. The Parties agree that Consultant
shall not receive any remuneration from the Company for the performance of the
Services other than or in excess of the benefits and amounts specified in
Exhibit A. Consultant acknowledges and agrees that effective as of the
Transition Date, vesting of all equity awards held by him as of such date
(including, without limitation stock option awards and performance share awards)
shall immediately cease and he shall, and hereby does, forfeit and waive all
rights, benefits and entitlements he has or may have to continued vesting of any
and all equity awards that are outstanding and unvested as of the Transition
Date. Notwithstanding the foregoing, Consultant shall continue to be a Service
Provider (as defined in the Company’s 2007 Equity Incentive Plan) and
Consultant’s change in status from an employee to a consultant shall not
constitute an interruption of Continuous Service Status (as defined in the
Company’s 2000 Stock Plan, as amended) through the end of the Term. Consultant
may continue to exercise any of his equity awards that are vested and
exercisable as of immediately prior to the Transition Date in accordance with
the terms of the plan governing such stock options and any applicable award
agreement.

4. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior consent of Thomas Fallon, President and
Chief Executive Officer of the Company (the “CEO”), which consent shall be
evidenced in writing. As a condition to receipt of reimbursement for authorized
expenses, Consultant shall be required to submit to the Company reasonable
evidence that the amount involved was expended and related to the Services
provided under this Agreement.

5. Independent Contractor. During the Term, Consultant’s relationship with the
Company will be that of an independent contractor and not that of an employee.



--------------------------------------------------------------------------------

(a) Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may, at Consultant’s own expense, employ or engage the service of such employees
or subcontractors as Consultant deems necessary to perform the Services required
by this Agreement (the “Assistants”), each of whom shall be deemed an
independent contractor of the Company. Such Assistants are not, and shall not be
deemed to be, employees of the Company and Consultant shall be wholly
responsible for the professional performance of the Services by his Assistants
such that the results are satisfactory to the Company. Consultant shall
expressly advise the Assistants of the terms of this Agreement, and shall
require each Assistant to execute a Confidential Information and Invention
Assignment Agreement in substantially the form agreed to by the Company.

(b) No Authority to Bind Company. Commencing on the Transition Date and
continuing throughout the Term, neither Consultant, nor any partner, agent,
employee or Assistant of Consultant, shall have the authority to enter into
contracts that bind the Company or create any obligations on the part of the
Company without the prior written authorization of the Company.

(c) No Benefits. Except as otherwise specifically provided for in Exhibit A,
Consultant acknowledges and agrees that neither Consultant nor any of his
employees, agents or Assistants will be eligible for any Company employee
benefits and, to the extent Consultant (or Consultant’s employees, agents or
Assistants) otherwise would be eligible for any Company employee benefits but
for the express terms of this Agreement, Consultant (on behalf of himself and
his employees, agents and Assistants) hereby expressly declines to participate
in such Company employee benefits.

(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid and benefits provided to
Consultant, his partners, agents employees or Assistants under or in connection
with this Agreement, and for compliance with all applicable labor and employment
requirements with respect to Consultant’s self-employment and Consultant’s
employment of partners, agents, employees and Assistants, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid or
benefits provided to Consultant or Consultant’s partners, agents, employees or
Assistants.

6. Performance of Services. To the extent requested by the Board of Directors of
the Company (the “Board”) or the CEO, Consultant will be required to provide
periodic performance updates to the CEO concerning the performance of the
Services hereunder so that the Company can ensure that the Services are being
performed to the satisfaction of the Company and in accordance with Exhibit A.
The nature and frequency of these reports will be left to the discretion of the
Board or the CEO, as applicable.

7. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the Term, consulting or other services for, or engage in or intend to engage in
an employment relationship with, companies whose businesses or proposed
businesses in any way involve products or services which would be competitive or
create a conflict of interest with the Company’s products or services, or those
products or services proposed or in development by the Company during the Term.
If, however, Consultant decides to do so, Consultant agrees that, in advance of
accepting such work, Consultant will promptly notify the Company in writing,
specifying the organization with which Consultant proposes to consult, provide
services, or become employed by and to provide information sufficient to allow
the Company to determine if such work would conflict with the terms of this
Agreement, including the terms of the Confidential Information and Invention
Assignment Agreement, dated May 6, 2003 (the “Confidentiality Agreement”), the
interests of the Company or further services which the Company might request of
Consultant. If the Company determines that such work conflicts with the terms of
this Agreement or the Confidentiality Agreement, the Company reserves the right
to terminate this Agreement immediately.

8. Confidentiality Agreement. Consultant acknowledges that he has signed a
Confidentiality Agreement and such agreement shall continue to apply to the
provision of Services and shall remain in full force and effect during the Term.

 

-2-



--------------------------------------------------------------------------------

9. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees, agents or
Assistants is or will be under any pre-existing obligation in conflict or in any
way inconsistent with the provisions of this Agreement. Consultant represents
and warrants that Consultant’s performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to commencement of this
Agreement. Consultant warrants that Consultant has the right to disclose and/or
use all ideas, processes, techniques and other information, if any, which
Consultant has gained from third parties, and which Consultant discloses to the
Company or uses in the course of performance of this Agreement, without
liability to such third parties. Notwithstanding the foregoing, Consultant
agrees that Consultant shall not bundle with or incorporate into any deliveries
provided to the Company herewith any third party products, ideas, processes, or
other techniques, without the express, written prior approval of the Company.
Consultant represents and warrants that Consultant has not granted and will not
grant any rights or licenses to any intellectual property or technology that
would conflict with Consultant’s obligations under this Agreement. Consultant
will not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of the Services required by this Agreement.

10. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Parties. A waiver of any of the terms or
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach thereof, or of any other term or condition of this Agreement.

(b) Sole Agreement. This Agreement, including Exhibit A hereto, constitutes the
sole agreement of the Parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.

 

For Company

Attn: Legal Department

140 Caspian Court

Sunnyvale, CA 94089

Fax: 408-572-5343

  

For Consultant

Michael O. McCarthy III

  

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration. Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, will be settled by binding
arbitration to be conducted by the Judicial Arbitration and Mediation Services
(“JAMS”) in Santa Clara, California, in accordance with the Employment
Arbitration Rules and Procedures of JAMS (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be

 

-3-



--------------------------------------------------------------------------------

final, conclusive and binding on the Parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. This
Section 10(g) shall not apply to the Confidentiality Agreement.

The arbitrator(s) will apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
will be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Consultant hereby consents to the personal
jurisdiction of the state and federal courts located in California for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the Parties are participants.

(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

The Parties have executed this Agreement on the respective dates set forth
below.

 

INFINERA CORPORATION By:    /s/ Ita M. Brennan Title:    Chief Financial Officer
Date:    April 10, 2013 Michael O. McCarthy III

/s/ Michael O. McCarthy III

Signature Date:    April 10, 2013 Address:          Phone:     

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

Provide advice and counsel to the Company’s General Counsel and other members of
the management team and perform such tasks as may be requested by the Company,
the CEO, the Chief Financial Officer or the Board from time to time.

COMPENSATION

During the Term, Consultant shall be compensated for the Services as follows:

 

  •  

Company shall pay Consultant Ten Thousand US Dollars ($10,000) per month.

 

-5-